08/23/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

       STATE OF TENNESSEE v. RUDOLPH MILLER BROOKS, JR.

                   Appeal from the Circuit Court for Blount County
                    No. C0020248       David Reed Duggan, Judge
                      ___________________________________

                           No. E2017-00637-CCA-R3-CD
                       ___________________________________


The Appellant, Rudolph Miller Brooks, Jr., appeals from the Blount County Circuit
Court’s order revoking his community corrections sentence and ordering him to serve his
sentence in confinement. The Appellant’s counsel has filed a motion to withdraw
pursuant to Rule 22 of the Rules of the Tennessee Court of Criminal Appeals. We
conclude that counsel’s motion is well-taken and, in accordance with Rule 22(F), affirm
the trial court’s judgment pursuant to Rule 20 of the Rules of the Tennessee Court of
Criminal Appeals.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR. and ROBERT H. MONTGOMERY, JR., JJ., joined.

Edward L. Holt, Jr., Knoxville, Tennessee, for the appellant, Rudolph Miller Brooks, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Michael L. Flynn, District Attorney General; and Matthew Dunn,
Assistant District Attorney General, for the appellee, State of Tennessee.


                              MEMORANDUM OPINION

                                  I. Factual Background

       On September 30, 2016, a community corrections warrant issued alleging that the
Appellant violated the terms of his release by failing to contact his probation officer or
otherwise report to supervision following his release from the hospital; failing to notify or
obtain consent from his community corrections officer to relocate to Loudon County;
failing to obtain permission to leave Blount County; admitting to daily use of cocaine,
opiates, and benzodiazepines; associating with individuals of “ill repute”; and failing to
attend MRT group therapy.1 On November 3, 2016, an addendum to the warrant was
filed alleging that the Appellant had tested positive for Suboxone.

       At the March 20, 2017 revocation hearing, Hilary Storie, an officer with ETHRA
Community Corrections, testified that the Appellant reported to community corrections
on August 22, 2016, but was transported to the hospital before completing the meeting
with his officer. Ms. Storie next saw the Appellant on the lawn of the Blount County
Justice Center on September 15, 2016, but she did not speak to him on that day. Ms.
Storie notified Richard Stonis, the Appellant’s community corrections officer, that she
had seen the Appellant outside the Justice Center.

        Richard Stonis testified that the Appellant had been released from incarceration
the weekend before the August 22, 2016 report date. Mr. Stonis said that the Appellant
reported a few minutes early and told Mr. Stonis that he “was having chest pains and
difficulty breathing.” The Appellant indicated that he “felt he needed medical attention.”
Mr. Stonis called an ambulance and waited with the Appellant until the ambulance
arrived to transport the Appellant to the hospital. Mr. Stonis testified that when Ms.
Storie informed him that she had seen the Appellant on the lawn of the Justice Center, he
learned that the Appellant had been released from the hospital on September 14, 2016.
When Mr. Stonis was unable to contact the Appellant via his cellular telephone number,
Mr. Stonis obtained the Appellant’s medical records in an attempt to locate more updated
contact information. From his review of the medical records, Mr. Stonis learned that the
Appellant had been referred by a hospital social worker to an assisted living center in
Loudon County. Mr. Stonis’s review of the medical records also revealed that the
Appellant had acknowledged daily recreational drug use when admitted to the hospital on
August 22, 2016. Mr. Stonis testified that he tried to provide the Appellant an
opportunity to report, but when the Appellant missed two MRT group therapy sessions
following his release from the hospital, Mr. Stonis filed the violation warrant. Upon his
arrest on the initial violation warrant, the Appellant tested positive for Suboxone while in
the Blount County Jail.

      The Appellant testified that when he reported to community corrections on August
22, 2016, he feared that he was having a heart attack. Ultimately, the Appellant required
emergency surgery to repair a perforated duodenal ulcer and was discharged from the

       1
          The violation warrant indicates that on May 22, 2015, the Appellant was convicted of
maintaining a dwelling that was used for keeping or selling controlled substances, three counts of
sale or delivery of a schedule II controlled substance, and sale of more than .5 grams of cocaine
and received a twelve-year sentence.
                                              -2-
hospital in mid-September. The Appellant testified that he did not move to Loudon
County but resided at an address in Blount County upon his release from the hospital.
Once released from the hospital, the Appellant contacted the Social Security
Administration to begin receiving his check so that he could move to the assisted living
facility. He stated that a nurse told him that she would contact the community corrections
office about his moving to the assisted living facility. The Appellant also claimed that he
telephoned the community corrections office several times and left voicemails.

      In rebuttal, Mr. Stonis testified that the community corrections office is equipped
with voicemail but never received any messages from the Appellant.

       The trial court did not find sufficient proof that the Appellant associated with
“people of ill repute” or moved to Loudon County without permission. The trial court
also dismissed the allegation that the Appellant used cocaine and other controlled
substances recreationally. However, the trial court did not find credible the Appellant’s
explanations concerning his failure to report and determined that the Appellant failed to
report to community corrections upon his release from the hospital and also failed to
report to MRT group therapy. Along with these violations, the trial court considered the
Appellant’s history of not reporting in other cases. The trial court ruled that the
Appellant was “not a suitable person to remain on Community Corrections because he is
not going to do what he is supposed to do” and revoked the sentence, ordering him to
serve the remaining portion of his sentence in custody.

                                       II. Analysis

      Generally, community corrections sentences are governed by the Tennessee
Community Corrections Act of 1985. See Tenn. Code Ann. § 40-36-101. The Act
provides as follows:

      The court shall . . . possess the power to revoke the sentence imposed at any
      time due to the conduct of the defendant or the termination or modification
      of the program to which the defendant has been sentenced, and the court
      may resentence the defendant to any appropriate sentencing alternative,
      including incarceration, for any period of time up to the maximum sentence
      provided for the offense committed, less any time actually served in any
      community-based alternative to incarceration.

Tenn. Code Ann. § 40-36-106(e)(4). A trial court may revoke a community corrections
sentence upon finding by a preponderance of the evidence that an offender violated the
conditions of his suspended sentence. See State v. Harkins, 811 S.W.2d 79, 82 (Tenn.
1991). The trial court’s revocation of a community corrections sentence will be upheld
                                           -3-
absent an abuse of discretion. Id. An abuse of discretion occurs if the record contains no
substantial evidence to support the conclusion of the trial court that a violation of
community corrections has occurred. See State v. Gregory, 946 S.W.2d 829, 832 (Tenn.
Crim. App. 1997).

       On appeal, the Appellant’s counsel concedes that this appeal presents no legally
non-frivolous questions, Anders v. California, 386 U.S. 738 (1967), and that the trial
court committed no abuse of discretion in revoking the Appellant’s community
corrections supervision and ordering him to serve his sentence in confinement. Upon
review, we agree.

                                    III. Conclusion

      We affirm the judgment of the trial court pursuant to Rule 20 of the Rules of the
Tennessee Court of Criminal Appeals. By separate order accompanying this opinion,
counsel’s motion to withdraw is granted.




                                            ____________________________________
                                               NORMA MCGEE OGLE, JUDGE




                                          -4-